Citation Nr: 1416340	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision. 

In September 2013, the Board remanded the Veteran's claim for additional development, including to adjudicate a claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 124 (1996).  

The requested development was completed, including the granting of a TDIU, and the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

As of May 1, 2012, but no earlier, the Veteran's PTSD symptoms caused total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD have been met as of May 1, 2012, but not prior.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran's PTSD is currently evaluated as 70 percent disabling, effective August 30, 2006, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.13.  

A 70 percent evaluation is warranted when the symptoms of PTSD cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted the symptoms of PTSD cause total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this case, the Board finds that through the course of the appeal, the Veteran's PTSD deteriorated as of May 1, 2012to the point at which it caused total occupational and social impairment.  However, prior to that date, while the PTSD was undoubtedly significant and serious, and therefore justifying the 70 percent rating that was assigned, it did not cause total occupational and social impairment. 

The Veteran was evaluated at the Vet Center in July 2006, at which time he complained of sleep problems, "thinking too much," pervasive anxiety, nightmares, occasional flashbacks, frequent mental confusion, racing thoughts that interfere with his ability to speak, difficulty concentrating, inability to experience or express loving feelings, difficulty trusting others, belief that he is not worthy of trust, anger problems, hypervigilance, exaggerated startle response, and problems dealing with death.  He reported his family is on "pins and needles" around him.  He also reported a history of addiction to drugs and alcohol.

The medical professional found the Veteran's manner anxious, suspicious, and defensive; his affect flat and blunted; his motor activity tense; and his judgment fair.  However, his appearance was neat, speech appropriate, memory normal, and he was fully oriented.

The medical professional found the Veteran had delusions but no disorganized thinking or hallucinations.  The medical professional found the Veteran has the following symptoms: intrusive thoughts every night, occasional nightmares and frequent night sweats, occasional flashbacks, avoiding talking or thinking about Vietnam, avoiding situations where others are experiencing grief, avoiding crowds and emotional closeness, difficulty sleeping, exaggerated startle response, hypervigilance and suspiciousness, near constant intense anxiety, extreme anger at times, emotional numbing, panic attacks when meeting people face-to-face, memory and concentration problems, racing thoughts, chronic depression, difficulty trusting people.  He also reported frequent homicidal ideation and extreme fear of acting on those thoughts.

The Veteran reported no current suicidal ideation, but said he had had frequent thoughts in the past and had put a gun in his mouth on one occasion and on another overdosed.  He also reported homicidal thoughts, stating he felt "supernatural" and that he felt like he could kill someone and nothing could stop him.

The Veteran also reported always scanning his environment and the examiner noted he appeared very nervous and vigilant.

The Veteran reported a good relationship with his two younger children who both live at home, although he said his relationships are impaired by his avoidance of people, and stated that he had difficulty having loving feelings toward his wife and children.  He reported only minimal interaction with his wife.  The Veteran reported no close friends and said the only socialization he had was at Alcoholics Anonymous meetings.  

The Veteran reported he works selling and maintaining drilling equipment.  He said he conducted business by phone because he could not tolerate meeting face-to-face.  He described his social skills as poor and said his co-workers do not like him because of his temper and negative outlook.

The medical professional opined that the Veteran was profoundly impaired occupationally and socially and was totally and permanently disabled because of psychological problems directly caused by his exposure to trauma while he was serving in Vietnam.  The examiner stated that the Veteran was lucky to have found a job that allowed him to avoid having to interact in-person with others and opined that the Veteran would fail within a short time at any other job.  The examiner also opined the Veteran's marriage was only successful because the Veteran's wife did not make any demands on him psychologically. 

At a Vet Center counseling session in February 2007 the Veteran reported trouble sleeping leading to only getting a couple hours of sleep per night.  He reported avoiding people, including going into the office very late at night or very early in the morning.  

At an October 2009 VA initial psychiatric evaluation the Veteran was assigned a GAF of 40.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

He reported having divorced his wife and indicated that he was living with a girlfriend.  The doctor noted he had significant psychomotor retardation, poor eye contact, was evasive, and reported depression and anxiety over his job.

At a November 2009 Vet Center counseling session the Veteran reported that he was down to one customer at work and the home office almost never tried to contact him.

In April 2011 the Veteran was again seen at the VA reporting an increase in depression, anxiety, and irritability.  He reported difficulty sleeping.  The examiner noted the Veteran lost track of his thoughts, was disorganized, and had rapid speech during the examination.  His hygiene and grooming were noted to be poor, his affect restricted, and he was anxious and tearful.  His concentration was poor but his speech was clear and coherent and he was oriented with fair insight and judgment.  He was assigned a GAF of 50.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

In August 2011 the Veteran was afforded a VA examination.  The examiner noted the Veteran was frequently tearful, restless, and fidgety throughout the interview.  He professed being wary, anxious, hypervigilant, suspicious, guarded, readily triggered into intense fear and anger, and low frustration with tolerance.  The examiner noted his symptoms included depression; anxiety; suspiciousness; panic attacks weekly or less; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short- and long-term memory; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Veteran reported being almost totally isolated at work and asserted that he was unable to handle the stress of his job.  He reported knowingly neglecting his work, which he said would get him fired if his employer was aware.  

He reported he can only visit his children for a few minutes at a time and avoids all other family members.  He said his last girlfriend left two to three months ago, unable to tolerate his intense and erratic emotions and behaviors.

The examiner assigned a GAF of 48 and opined that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In a statement to the VA, the Veteran reported he got angry and walked off the job May 1, 2012 and has not worked since.  He is now homeless.

In March 2013 the Veteran underwent a private vocational evaluation.  The vocational examiner noted that before the Veteran stopped working he was only putting in a couple hours a day, although he was expected to work eight hours per day, and was knowingly neglecting his duties, which his employer had realized at the time the Veteran quit.

The Board finds that the Veteran is entitled to a 100 percent disability rating for PTSD as of May 1, 2012, but not prior to that date.

May 1, 2012 is the date on which the Veteran became unemployed.  Prior to that, although the Veteran has repeatedly described considerable difficulty in his employment, the Veteran nonetheless was consistently gainfully employed.  In fact, the Veteran reported working for the same company from 1989 until December 2009 in sales and service and then working from December 2009 until May 2012 for another company in service.  The Board acknowledges the Veteran's reports of being unable to interact with customers in-person and his anger problems with his co-workers, as well as his later reports of failing in his job duties and problems coping with the stress of his job.  However, the Board finds that those difficulties are contemplated by the 70 percent rating currently assigned the Veteran.  A 100 percent disability rating requires total occupational and total social impairment, and the Veteran's continued full-time employment reflects that he was in fact not totally occupationally impaired prior to May 1, 2012.

In addition, the Veteran did not demonstrate total social impairment during that time period.  Although he divorced in 2008, he was involved in a relationship with a girlfriend during the same period, reporting a positive relationship with her and her child, with whom he lived.  He continued a romantic relationship until early-2011.

The Veteran's GAF scores of 48 and 50 also support a 70 percent rating as they are within the range assigned for serious symptoms or impairment.  His October 2009 GAF of 40 falls just within the range assigned for major impairment or some impairment in reality testing or communications.  However, notwithstanding this lower GAF score, the Board finds the later, higher GAF scores and the Veteran's symptoms and functionality as he has described them most closely approximate the criteria for no higher than a 70 percent rating.  Moreover, even at the time he was assigned the 40 percent rating, he was still employed full-time and living with his wife and children, suggesting that his occupational and social impairment was not total.  The Board places greater weight on these objective facts than on the subjective GAF score, as the Court has emphasized that it is the impact of the Veteran's psychiatric symptomatology on his occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the GAF of 40 is clearly indicative of profound and serious symptoms, but does not, in and of itself, establish that the Veteran had total occupational and social impairment.  

Accordingly, the Board finds that the Veteran's condition warrants a 100 percent disability rating as of May 1, 2012, the date he became unemployed.  

Prior to May 2012, the medical evidence shows serious symptoms.  For example, the August 2011 examiner found that the Veteran had occupational and social impairment with deficiencies in most areas at that time, but the examiner did not feel that the Veteran had total occupational and social impairment.
  
With respect to occupational impairment, in August 2007, the Veteran's counselor at the Vet Center opined that the Veteran would fail at any job other than his current one.  In fact, the evidence suggests that the Veteran's work performance in that job decompensated over the years, such that as of the time of his May 2012 departure, his neglect of his job duties was likely to lead to termination, according to the Veteran.  In March 2013, a private vocational examiner opined that the Veteran's PTSD symptoms rendered him totally disabled, noting his unemployment as of May 1, 2012.

The evidence also suggests an increase in the Veteran's social impairment such that a 100 percent rating is warranted as of May 1, 2012.  As of his August 2011 VA examination the Veteran reported no contact with family except to check in with his children for a few minutes at a time.  The March 2013 vocational examiner related that the Veteran reported he isolates himself totally as he panics when meeting people and cannot even return phone calls.  The Veteran further reported in December 2013 that he is homeless and has been wandering the country, living wherever he can find a place to stay.  

Based on the forgoing, the Board finds that the Veteran is entitled to a 100 percent rating for PTSD as of May 1, 2012, and a 70 percent schedular rating prior to that date.

While the Veteran was awarded a 100 percent schedular rating as of May 2012, the Board has also considered whether referral for consideration of an extraschedular rating is warranted for the appeal period prior to May 2012, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD prior to May 2012 is fully adequate in this case.  As described, the Veteran's PTSD causes a number of issues including losing track of his thoughts, disorganization, rapid speech, poor hygiene and grooming, and a restricted affect, to name just a few.  It is acknowledges that these all contribute to causing occupational and social impairment.  However, all of these symptoms are necessarily contemplated in the schedular ratings that are assigned, as the schedular rating criteria and case law directs in psychiatric claims for VA to contemplate all of the Veteran's psychiatric symptomatology and then to determine how it impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, and the assigned schedular evaluation prior to May 2012 is adequate.  

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

The Veteran's claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in August 2011.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, while the Veteran's psychiatric symptomatology has worsened since his VA examination, the Veteran was assigned a total staged rating based upon such worsening, effective on the date he stopped working.  As such, the Veteran is not prejudiced by any failure to order an additional examination. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 70 percent for PTSD is denied prior to May 1, 2012.

A rating of 100 percent for PTSD is granted as of May 1, 2012, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


